           Case 2:21-cv-00028-KFP Document 12 Filed 03/10/21 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                        MONTGOMERY DIVISION

ANGELIA WILLIAMS,                             )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                                   Civil Action No.:
                                              )
                                                   2:21-cv-00028-KFP
REINHARDT MOTORS, INC. d/b/a                  )
REINHARDT LEXUS,                              )
                                              )
       Defendant.                             )

             JOINT REPORT OF PARTIES’ PLANNING MEETING

      Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, the parties

respectfully submit the following Report:


      1.       Rule 26(f) Conference. Pursuant to Rule 26(f), the following counsel

of record for the parties conferred on March 10, 2021:

               W. Whitney Seals, attorney for Plaintiff Angelia Williams; and

               Jessica Sparhawk, attorney for Defendant Reinhardt Motors, Inc. d/b/a
               Reinhardt Lexus (“Reinhardt”).

The parties have agreed on the following plan.

      2.       Brief Description of the Nature of the Case.

      Plaintiff’s Claims: Plaintiff claims that Defendant wrongfully terminated her

employment and discriminated against her based upon her age in violation of ADEA

and AADEA.

                                          1
           Case 2:21-cv-00028-KFP Document 12 Filed 03/10/21 Page 2 of 9




               Defenses of Reinhardt: Reinhardt denies all of Plaintiff’s allegations

under the Age Discrimination in Employment Act of 1967 (“ADEA”) and the

Alabama Age Discrimination in Employment Act (“AADEA”), and reasserts the

defenses raised in its answer. Plaintiff worked at the Reinhardt Lexus Dealership in

Montgomery, Alabama, from June of 2004 until July of 2019, at which time she was

terminated for unprofessional behavior towards customers and coworkers. Plaintiff

was counseled for her unprofessional behavior prior to her termination, she was

unprofessional to coworkers, and this behavior prohibited Plaintiff from fulfilling

her job responsibilities as a receptionist. The decision to terminate Plaintiff’s

employment was based on the good faith belief of Reinhardt’s management that

Plaintiff was unprofessional to customers and colleagues. Reinhardt denies that this

decision had anything to do with age or that its employees made any age-related

remarks to Plaintiff, in connection with her termination, or otherwise.

      3.       Subjects on which Discovery May Be Needed. Discovery may be

needed on the following subjects:

               a.    Plaintiff’s claims and alleged damages; and

               b.    Defendant’s defenses.




                                           2
          Case 2:21-cv-00028-KFP Document 12 Filed 03/10/21 Page 3 of 9




     4.       Proposed Deadlines for Pleadings, Discovery, and Dispositive

Motions.

              a.   The parties will provide initial disclosures on or before April 30,

                   2021.

              b.   The parties shall have until May 14, 2021, to amend the

                   pleadings and/or join additional parties.

              c.   Plaintiff shall disclose the identity of any person who may be

                   used at trial to present evidence under Rules 701, 702, 703, or

                   705 of the Federal Rules of Evidence, and provide the reports of

                   retained experts or witnesses whose duties as an employee of the

                   party regularly involved giving expert testimony, required by

                   Rule 26(a)(2) of the Federal Rules of Civil Procedure, on or

                   before July 23, 2021.

              d.   Defendant shall disclose the identity of any person who may be

                   used at trial to present evidence under Rules 701, 702, 703, or

                   705 of the Federal Rules of Evidence, and provide the reports of

                   retained experts or witnesses whose duties as an employee of the

                   party regularly involved giving expert testimony, required by

                   Rule 26(a)(2) of the Federal Rules of Civil Procedure, on or

                   before September 7, 2021.

                                           3
     Case 2:21-cv-00028-KFP Document 12 Filed 03/10/21 Page 4 of 9




         e.   Supplementation of disclosures and discovery under Rule 26(e)

              of the Federal Rules of Civil Procedure is due as soon as new

              information is received, but no later than thirty (30) days prior to

              the discovery deadline.

         f.   All discovery shall be completed by November 5, 2021.

         g.   All Daubert motions should be filed by November 22, 2021.

         h.   All dispositive motions shall be filed 180 days before the pretrial

              conference date.

5.       Proposed Dates for Pretrial Conference and Trial.

         a.   Pretrial Conference: The parties anticipate this case being

              pretrial conference ready in June 2022.

         b.   Witness Lists, Exhibits Lists, and Deposition Designations:

              The parties propose that final witness lists, exhibit lists, and

              designations of witnesses whose testimony will be presented by

              deposition at trial under Rule 26(a)(3) of the Federal Rules of

              Civil Procedure be filed no less than forty-two (42) days before

              trial. The parties propose that they be allowed fourteen (14) days

              after service of witness lists, exhibit lists, and deposition

              designations to file objections, and seven (7) days thereafter to

              file replies.

                                     4
             Case 2:21-cv-00028-KFP Document 12 Filed 03/10/21 Page 5 of 9




                 c.       Trial: The parties anticipate that the case will be trial ready for

                          the Court’s August 2022 jury term.1 The parties estimate that the

                          case will take 3 days of trial time.

        6.       Particular Discovery Issues. Any forthcoming Scheduling Order, the

Local Rules, and the Federal Rules, as appropriate, shall govern all discovery issues

that have not been specifically addressed in this plan.

        7.       Inadvertent Production.                     Inadvertent production of a document

containing confidential information or other information that is subject to a legally

cognizable privilege or objection shall be without prejudice to the producing party.

In the event of such inadvertent production, the producing party may, consistent with

Rule 26(b)(5)(B), “claw-back” the subject document(s) by providing prompt written

notice after becoming aware of the inadvertent disclosure and identifying the

document(s) with the appropriate designation to counsel for the receiving party.

Following such notice and reproduction, the subject document(s) may not be used

except as permitted under the applicable Federal Rules and Local Rules as

determined by the Court. The production of a document copied to an attorney shall

not, in and of itself, constitute a waiver of the attorney-client privilege or work

product doctrine. The production of a document or categories of documents also




1
 The parties anticipate being trial ready in approximately June 2022. The parties have chosen the August trial term
based upon the jury selection dates listed for Magistrate Judges in the Middle District Calendar.
                                                         5
           Case 2:21-cv-00028-KFP Document 12 Filed 03/10/21 Page 6 of 9




shall not be a basis for arguing that the producing party has waived its or his right to

object to the relevance, breadth, or scope of the discovery requests of the requesting

party, nor shall such production be a basis for requiring the production of other

documents or information. Each party shall also produce a log of all documents

withheld on the basis of attorney client privilege or other evidentiary privilege or

doctrine under this paragraph. The parties request the Court to include their

agreement in an order under Rule 502 of the Federal Rule of Evidence.

      8.       Limitations on Discovery.        The parties propose the following

limitations on discovery:

               a.   Limitations on Interrogatories: The parties propose a

                    maximum of thirty (30) interrogatories by each party to the other

                    party. Responses shall be due thirty (30) days after service, plus

                    the additional three (3) days provide for in Section 14 below, if

                    applicable.

               b.   Limitations on Requests for Production: The parties propose

                    a maximum of thirty (30) requests for production by each party

                    to the other party. Responses shall be due thirty (30) days after

                    service, plus the additional three (3) days provide for in Section

                    14 below, if applicable.




                                           6
            Case 2:21-cv-00028-KFP Document 12 Filed 03/10/21 Page 7 of 9




                c.    Limitations on Requests for Admission: The parties propose a

                      maximum of thirty (30) requests for admission by each party to

                      the other party, with the exception of requests relating to the

                      authenticity of records, for which no limitations shall apply.

                      Responses shall be due thirty (30) days after service, plus the

                      additional three (3) days provide for in Section 14 below, if

                      applicable.

                d.    Limitations on Depositions. Depositions shall be limited to a

                      maximum of seven (7) hours unless extended by agreement of

                      the parties or order of the Court.

The parties believe that these limitations are proportional to the needs of the case,

based on the issues presented and matters on which discovery will be necessary.

       9.       Protective Orders. The parties anticipate the need for a protective

order covering confidential, private, and/or proprietary documents. The parties will

discuss such an order and attempt to present a joint motion for entry of same.

       10.      Preservation of Discoverable Information. The parties will endeavor

to preserve and maintain discoverable information throughout the pendency of this

litigation.

       11.      Electronically Stored Information.         The parties recognize their

obligation, under the Federal Rules, to preserve and produce, if requested in

                                             7
        Case 2:21-cv-00028-KFP Document 12 Filed 03/10/21 Page 8 of 9




discovery, all relevant, non-privileged information, including electronically-stored

information (“ESI”). The parties have agreed to work cooperatively to resolve any

issues concerning the discovery of ESI in the most cost-effective manner given the

type and volume of the potentially responsive information. To the extent that any

such information exists and is discoverable, the parties agree that the discoverable

ESI will be produced in the form in which the information is ordinarily and

customarily maintained in the usual course of business or, if not reasonably usable

in that form, in such other form as is reasonably usable. To the extent that

information or data is stored electronically, the party from whom the data is

requested will not be obligated to produce such information or data if it is not

reasonably accessible because it would result in undue burden or cost to the party.

In such circumstances, the party asserting that data is not reasonably accessible shall

provide to the other party an explanation of why the information is not reasonably

accessible and of the undue burden or cost associated with retrieving the data. If the

party requesting the information still insists on its production, the parties shall

attempt to reach an agreement on retrieving such data before raising the issue with

the Court.




                                          8
          Case 2:21-cv-00028-KFP Document 12 Filed 03/10/21 Page 9 of 9




      Respectfully submitted on this, 10th day of March, 2021.


ATTORNEYS FOR PLAINTIFF:                    ATTORNEYS FOR DEFENDANT:


/s/ Dustin J. Kittle                        /s/ Anne Knox Averitt
Dustin J. Kittle                            Anne Knox Averitt
Ashley M. Posey                             T. Matthew Miller
HUMBLE LAW, LLC                             BRADLEY ARANT BOULT CUMMINGS LLP
3112 Blue Lake Drive, Suite 100             One Federal Place
Birmingham, Alabama 35243                   1819 Fifth Avenue North
dustin@humble.law                           Birmingham, Alabama 35203
ashley@humble.law                           Telephone: 205-521-8000
                                            Facsimile: 205-488-6621
                                            aaveritt@bradley.com
                                            mmiller@bradley.com
- and -
                                            - and -

W. Whitney Seals                            Jessica Sparhawk
COCHRUN & SEALS                             BRADLEY ARANT BOULT CUMMINGS LLP
PO Box 10448                                445 Dexter Avenue, Suite 9075
Birmingham, Alabama 35202                   Montgomery, Alabama 36104
Telephone: 205-323-3900                     Telephone: 334-956-7616
whitney@cochrunseals.com                    Facsimile: 334-956-7808
                                            jsparhawk@bradley.com




                                        9
